ADETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No.: 11158418 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Greer et al. (Pub. No.: US 2008/0021709 A1) is one of the closest art in the field of invention and discloses, a substantially real-time voice, text, and messaging communications system employs application triggers for communications. A system provides communication between an executable application and a worker The system comprises at least one repository including, mapping information associating predetermined indicators conveyed by transaction messages with tasks performed by corresponding workers and communication routing information for use in establishing communication with the corresponding workers. A filter automatically accesses transaction messages processed by an executable application and uses the mapping information to identify a predetermined indicator in a received transaction message and a particular worker associated with the received transaction message. 
Cited reference however, is silent to discloses the limitation among others the combination of “for each of the data fields in the PID message segment in each of the first plurality of HL7 messages, i) determining whether a data value is present; ii) when the data value is present, using the data value to determine a plurality of values of data features wherein the data features characterize the data value and wherein the plurality of values of the data features are used by a trained machine learning algorithm to classify the data value as one of the plurality of data types and iii) based upon the plurality of values of the data features, classifying using the trained machine learning algorithm the data value as one of the plurality of data types in the PID message segment wherein the trained machine learning algorithm is used to determine how to correctly parse the HL7 messages from the first healthcare information source.”
Malaviya et al. (Pub. No.: US 2016/0063209 A1), is another one of the most pertinent art in the field of invention and discloses, Systems and methods for integrating data from various sources are provided, the system comprising a processor and a non-transitory computer readable storage medium storing instructions which when executed by the processor, configure the processor to filter and transform data received from one or more health care organizations by: receiving one or more data sets; developing one or more rules based upon the one or more data sets; and applying the one or more rules to the one or more data sets to detect the presence of one or more data elements.
Cited reference alone or in combination with “Greer”, however in silent on disclosing the limitations among others the combination of “for each of the data fields in the PID message segment in each of the first plurality of HL7 messages, i) determining whether a data value is present; ii) when the data value is present, using the data value to determine a plurality of values of data features wherein the data features characterize the data value and wherein the plurality of values of the data features are used by a trained machine learning algorithm to classify the data value as one of the plurality of data types and iii) based upon the plurality of values of the data features, classifying using the trained machine learning algorithm the data value as one of the plurality of data types in the PID message segment wherein the trained machine learning algorithm is used to determine how to correctly parse the HL7 messages from the first healthcare information source.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nye et al. (Pub. No.: US 2019/0156484 A1) is a pertinent art and discloses, a methods to improve imaging quality control, image processing, identification of findings in image data, and generation of notification at or near a point of care for a patient are disclosed and described. The example processor is to execute the instructions to at least: process the chest image data using a trained learning network in real time after acquisition of the chest image data to identify a pneumothorax in the chest image data; receive feedback regarding the identification of the pneumothorax; and, when the feedback confirms the identification of the pneumothorax, trigger a notification at the imaging apparatus to notify a healthcare practitioner regarding the pneumothorax and prompt a responsive action with respect to a patient associated with the chest image data.
Sorenson et al. (US 20180137244 A1) is also a related art and discloses, An artificial intelligence findings system includes an artificial intelligence findings system. An image identification engine receives new image data pertaining to a patient and past reports and image data pertaining to the patient. The image identification engine uses the past image data pertaining to the patient to identify for study images of patient anatomical structures, anatomical anomalies and anatomical features within the new image data. A findings engine receives new image data and processes the new image data to generate findings based on the new image data and based on the identified for study images of patient anatomical structures, anatomical anomalies and anatomical features within the new image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/           Primary Examiner, Art Unit 2446